Case 1:18-cv-24414-DPG Document 14 Entered on FLSD Docket 12/20/2018 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-CV-24414-GAYLES/LOUIS


  ALFRED J. GOLDEN, JR.,

           Plaintiff,

  v.

  UNIVERSITY OF MIAMI,

        Defendant.
  ____________________________________/


           GENERAL ORDER ON DISCOVERY OBJECTIONS AND PROCEDURES

           This matter is before the Court sua sponte. The Honorable Darrin P. Gayles, United

  States District Judge, has referred this case to the undersigned United States Magistrate Judge for

  all discovery matters (ECF Nos. 12, 13). In order to efficiently resolve discovery disputes, the

  parties are hereby notified that the following rules apply to discovery objections before this

  Court.

       1. Vague, Overly Broad and Unduly Burdensome

           Parties shall not make nonspecific boilerplate objections. Such objections do not comply

  with Local Rule 26.1(e)(2)(A), which provides, when an objection is made to any interrogatory

  or sub-part thereof or to any document request under Federal Rule of Civil Procedure 34, the

  objection shall state with specificity all grounds. Blanket, unsupported objections that a

  discovery request is “vague, overly broad, or unduly burdensome” are, by themselves,

  meaningless, and disregarded by the Court. A party objecting on these bases must explain the

  specific and particular ways in which a request is vague, overly broad, or unduly burdensome.



                                                  1
Case 1:18-cv-24414-DPG Document 14 Entered on FLSD Docket 12/20/2018 Page 2 of 7



  See Fed. R. Civ. P. 33(b)(4) and 34(b)(2)(B); Panola Land Buyer's Assn. v. Shuman, 762 F.2d

  1550, 1559 (11th Cir. 1985) (citing Josephs v. Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982))

  (“a party resisting discovery ‘must show specifically how . . . each interrogatory is not relevant

  or how each question is overly broad, burdensome or oppressive.’”). If a party believes that the

  request is vague, that party shall attempt to obtain clarification prior to objecting on this ground.

     2. Irrelevant Or Not Reasonably Calculated to Lead to Admissible Evidence

         An objection that a discovery request is not relevant must include a specific explanation

  describing why the request lacks relevance. An objection that a discovery request is “not

  reasonably calculated to lead to admissible evidence” is an outdated type of objection, as that

  language no longer defines the scope of discovery under Federal Rule of Civil Procedure

  26(b)(1). The current version defines the scope of discovery as being “nonprivileged matter that

  is relevant to any party’s claim or defense and proportional to the needs of the case” -- and then

  lists several factors to analyze. The Court reminds the parties that the Federal Rules provide that

  information within this scope of discovery “need not be admissible in evidence” to be

  discoverable. See Fed. R. Civ. P. 26(b)(1); see Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

  340, 351-52 (1978).

     3. Objections Based Upon Scope

         If there is an objection based upon an unduly broad scope, such as time frame or

  geographic location, discovery should be provided as to those matters within the scope that is not

  disputed. For example, if discovery is sought nationwide for a ten-year period, and the

  responding party objects on the grounds that only a five-year period limited to activities in the

  State of Florida is appropriate, the responding party shall provide responsive discovery falling

  within the five-year period as to the State of Florida.



                                                    2
Case 1:18-cv-24414-DPG Document 14 Entered on FLSD Docket 12/20/2018 Page 3 of 7



     4. Formulaic Objections Followed by an Answer

         Parties shall not recite a formulaic objection followed by an answer to the request.

  Federal Rule of Civil Procedure 34(b)(2)(c) specifically requires an objection to state whether

  any responsive materials are being withheld. See Civil Discovery Standards, 2004 A.B.A. Sec.

  Lit. 18; see also S.D. Fla. L.R. 26.1(e)(2)(A). Counsel shall include in the answer a clear

  statement   that   all   responsive   documents/information   identified   have   in   fact   been

  produced/provided, or otherwise describe the category of documents/information that have been

  withheld on the basis of the objection.

     5. Objections Based upon Privilege

         Generalized objections asserting attorney-client privilege or work product doctrine do not

  comply with the Local Rules. Local Rule 26.1(e)(2)(B) requires that objections based upon

  privilege identify the specific nature of the privilege being asserted, as well as identify such

  things as the nature and subject matter of the communication at issue, the sender and receiver of

  the communication and their relationship to each other, among others. Parties are instructed to

  review this Local Rule carefully, and refrain from objections in the form of: “Objection. This

  information is protected by attorney-client and/or work product privilege.” If a general objection

  of privilege is made without attaching a proper privilege log, the objection of privilege may be

  deemed waived.

     6. Objections to Scope of 30(b)(6) Notices for Depositions

         Objections to the scope of a deposition notice shall be raised by timely serving those

  objections upon the opposing party in advance of the deposition, not by filing a motion for

  protective order seeking anticipatory review before the deposition. See King v. Pratt & Whitney,

  161 F.R.D. 475 (S.D. Fla. 1995); New World Network Ltd. v. M/V Norwegian Sea, No. 05-22916



                                                  3
Case 1:18-cv-24414-DPG Document 14 Entered on FLSD Docket 12/20/2018 Page 4 of 7



  CIV, 2007 WL 1068124, at *5 (S.D. Fla. Apr. 6, 2007). The “better procedure to follow for the

  proper operation of the Rule is for a corporate deponent to object to the designation topics that

  are believed to be improper and give notice to the requesting party of those objections, so that

  they can either be resolved in advance or otherwise. The requesting party has the obligation to

  reconsider its position, narrow the scope of the topic, or otherwise stand on its position and seek

  to compel additional answers if necessary, following the deposition.” Direct Gen. Ins. Co. v.

  Indian Harbor Ins. Co., No. 14-20050-CIV, 2015 WL 12745536, at *1 (S.D. Fla. Jan. 29, 2015).

     7. Burden to Sustain Objections

         To show that the requested discovery is objectionable, the burden is on the objecting

  party to demonstrate with specificity how the objected-to request is unreasonable. Rossbach v.

  Rundle, 128 F. Supp. 2d 1348, 1354 (S.D. Fla. 2000); Dunkin’ Donuts, Inc. v. Mary’s Donuts,

  Inc., 2001 WL 34079319 (S.D. Fla. 2001); Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691,

  695 (S.D. Fla. 2007). Failure to satisfy this burden will result in entry of an order compelling

  discovery under Rule 37. Failure to show that the objecting party’s position was substantially

  justified will result in entry of monetary sanctions under that Rule. If the burden to sustain an

  objection is satisfied, the requesting party will have to show with specificity how the information

  is relevant and necessary, and proportional to the particular needs of the case. Lombardi v. NCL

  (Bahamas) Ltd., No. 15-20966-CIV, 2015 WL 12085849, at *1 (S.D. Fla. Dec. 11, 2015).

     8. Discovery Dispute Procedure

         If a bona fide discovery dispute arises notwithstanding these guidelines, the parties must

  first confer in a good faith effort to resolve the dispute in compliance with S.D. Fla. L.R.

  7.1(a)(3). Counsel must under this Local Rule certify that good faith efforts were made and

  describe those efforts by date and means of communication (in person or telephonic; Email



                                                  4
Case 1:18-cv-24414-DPG Document 14 Entered on FLSD Docket 12/20/2018 Page 5 of 7



  correspondence alone does not constitute a sufficient conferral). An adequate certificate of

  conference almost always requires at least one, if not more, personal communication between

  counsel. The Court may deny relief if counsel fails to abide by this obligation or fails to certify

  compliance with the Rule.

         Except as provided below, discovery disputes shall not be raised by filing discovery

  motions under Rule 37. If, after conferring, parties are unable to resolve their discovery disputes

  without Court intervention, the party seeking to enforce a discovery obligation or obtain

  protection from such an obligation (the “movant”) may request a hearing by sending an email to

  louis@flsd.uscourts.gov. The subject line of the email shall be “Request for Discovery Hearing”.

  The email shall provide the Court with two proposed dates within the following fourteen

  business days where all parties are available. The email shall state the amount of time that the

  parties anticipate needing for the hearing. The email shall be copied to all counsel, and shall

  certify that the moving party has conferred with opposing counsel and confirmed opposing

  counsel’s availability on the proposed dates.

         On the same day that the Court confirms an available time on the discovery calendar, the

  movant shall file a Notice of Hearing (and calendaring a “Discovery Hearing” on the ECF

  system when prompted). The Notice of Hearing shall specify the substance of the discovery

  matter to be heard. For example, “The Parties dispute the appropriate time frame for Plaintiff’s

  Interrogatory Nos. 1, 5, 6-9,” or “The Parties dispute the number of depositions permitted.” The

  Notice shall also include a certificate of good faith that complies with Local Rule 7.1(a)(3).

         The parties shall provide the undersigned a copy of all source materials relevant to the

  discovery dispute via scanned PDF document that is emailed to the CM/ECF mailbox

  (louis@flsd.uscourts.gov), no later than noon two business days preceding the discovery



                                                   5
Case 1:18-cv-24414-DPG Document 14 Entered on FLSD Docket 12/20/2018 Page 6 of 7



  calendar. (For example, if the dispute concerns interrogatories, the interrogatories at issue and

  the response thereto shall be provided to the undersigned’s Chambers.) With respect to issues

  involving privilege disputes, the party with the burden of persuasion on a privilege claim has the

  obligation to present to the Court, no later than the time of the hearing, sworn evidence if

  necessary to satisfy that burden. The failure to present that sworn evidence by the scheduled

  hearing may be deemed by the Court a waiver of the privilege absent a showing of good cause.

          If a motion for protective order is required for a particular dispute under Rule 26(c), Rule

  30(d)(3), or Local Rule 26.1.(g)(3), it must be served (not filed) on the opposing party as soon as

  possible and should not be submitted on the eve of the contested event. The failure to timely

  preserve an objection for that purpose may be deemed a waiver. But if a deposition scheduling

  dispute arises prior to a deposition, the service of the motion followed by a good faith conference

  to resolve the dispute will be sufficient to preserve the issues involved without fear of waiver

  prior to the Court resolving the dispute at a discovery conference. See also S.D. Fla. L.R.

  26.1(h). If the parties do not thereafter reach agreement to resolve the dispute, the moving party

  shall schedule the matter at the next available discovery calendar.

          Discovery disputes must be raised timely as required by S.D. Fla. L.R. 26.1(g)(1). The

  Court strictly enforces this Rule, and interprets the thirty-day window as the opportunity during

  which good faith resolution efforts must be made (subject to the seven-day agreed extension

  permitted by the rule).    The Court also enforces Rule 26.1(d) that requires that all discovery,

  including resolution of discovery disputes, be fully completed prior to the expiration of the

  discovery cutoff. The parties are generally free to engage in agreed-upon discovery after the

  cutoff date; but by virtue of the Rule, no Court intervention or remedy will be available to either

  party after the cutoff date.



                                                   6
Case 1:18-cv-24414-DPG Document 14 Entered on FLSD Docket 12/20/2018 Page 7 of 7



          It is the intent of this procedure to minimize the necessity of motions. The Court expects

  all parties to engage in reasonable compromise to facilitate the resolution of their discovery

  disputes.

          DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of December,

  2018.




                                                      LAUREN LOUIS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  7
